Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 1 of 25 PageID #: 1835




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 RYAN T. MCMULLEN,                                    )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:19-cv-00356-JRS-MJD
                                                      )
 RICHARD BROWN Warden,                                )
                                                      )
                              Respondent.             )

           ORDER DENYING PETITION FOR A WRIT OF HABEAS CORUPUS

         Petitioner Ryan McMullen was convicted of possession of cocaine and possession of

  marijuana in an Indiana state court and sentenced to 50 years imprisonment. He now seeks a writ

  of habeas corpus pursuant to 28 U.S.C. § 2254. Mr. McMullen alleges that he received ineffective

  assistance of trial counsel and appellate counsel. However, the Indiana Court of Appeals

  reasonably applied federal law when it determined that Mr. McMullen's attorneys were not

  ineffective. Therefore, Mr. McMullen's petition for a writ of habeas corpus is denied.

                                                I.
                                            Background

         Federal habeas review requires the Court to "presume that the state court's factual

  determinations are correct unless the petitioner rebuts the presumption by clear and convincing

  evidence." Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.

  § 2254(e)(1). On direct appeal, the Indiana Court of Appeals summarized the relevant facts and

  procedural history as follows:

         Greentree West Apartments ("Greentree") is a public housing complex in Marion
         with approximately fifty units. In January 2009, Julie Taylor, Greentree's manager,
         distributed fliers to the residents advising them of a future pesticide treatment in
         the units. The lease agreements informed the residents that pesticide treatments
         would be conducted two times per year. On January 8, 2009, Steve Gause, a

                                                  1
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 2 of 25 PageID #: 1836




        maintenance employee at Greentree, was treating Apartment 410 with pesticides
        and noticed a loaded assault weapon in one of the kitchen cabinets. Gause then
        contacted a detective with the Joint Effort Against Narcotics Drug Task Force ("the
        JEAN Team") and reported his observation of the firearm.

        Marion Police Detective John Kauffman received an e-mail, warning police
        officers of a potential safety issue if they were called to Apartment 410. Detective
        Kauffman knew that Janita Glasser lived at the apartment and that she was the
        mother of McMullen's children. Detective Kauffman was aware that McMullen had
        been linked to previous incidents that involved weapons. Detective Kauffman
        obtained a mug shot of McMullen and showed it to Gause, who confirmed that
        McMullen had been staying at the apartment. Detective Kauffman discovered that
        there was an active warrant for McMullen's arrest in an unrelated matter.

        Thereafter, JEAN team members went to Greentree to conduct surveillance and
        serve the arrest warrant on McMullen. McMullen's vehicle was parked near
        Apartment 410, and Detective Kauffman saw several individuals go into that
        apartment for short periods of time. Based on his experience as a police officer,
        Detective Kauffman believed that such conduct was indicative of drug activity.
        Various members of the JEAN Team were also familiar with McMullen's previous
        drug and weapons charges. At some point, Detective Kauffman observed a known
        drug user leave the apartment. Detective Kenneth Allen stopped her vehicle near
        Greentree and explained that the police were looking for "Pat." Tr. p. 79. The
        individual said that she had just left Greentree and had spoken with "Ryan" in
        Apartment 410. Tr. p. 79. Although the woman tried to purchase crack cocaine from
        "Ryan," who was subsequently identified as McMullen, he refused to sell her any
        drugs because she had "too much drama." Tr. p. 295.

        Several police officers then approached the apartment and one of the detectives
        looked through the front window blinds that were partially open. Detective Allen
        looked through the window and saw McMullen sitting on the couch. Thereafter, a
        detective knocked on the door, held up his police badge, and said, "Ryan, this is the
        police. We have a warrant for your arrest. Come to the door. Open the door now."
        Tr. p. 64. McMullen got up from the couch, released the blinds, stepped away from
        the window, and moved toward the kitchen where Gause had seen the weapon.
        Tr. at 64–65. The police officers then entered the apartment and took McMullen
        into custody. Detective Kauffman smelled marijuana and saw an infant on the
        couch. After releasing the infant to her mother, the officers obtained a search
        warrant for the apartment.

        During the course of the search, the officers recovered nearly eighteen grams of
        cocaine, one kilogram of marijuana, and a nine millimeter handgun.




                                                 2
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 3 of 25 PageID #: 1837




  McMullen v. State, 950 N.E.2d 37, 2011 WL 2507057 at *1–2 (Ind. Ct. App. June 23, 2011)

  ("McMullen I"). 1

            Mr. McMullen was charged with two counts of possession of cocaine, one count of dealing

  in cocaine, one count of possession of marijuana, one count of neglect of a dependent, and was

  alleged to be a habitual offender. Id. at *4. After Mr. McMullen unsuccessfully moved to suppress

  the evidence that the police had discovered during the search, the jury found him guilty of two

  counts of possessing cocaine and one count of possessing marijuana. Id. at *4–6. The trial court

  entered judgment of conviction for one count of possessing cocaine and one count of possessing

  marijuana. Id. at *3. The trial court sentenced Mr. McMullen to 50 years, citing his lengthy

  criminal history and his failure to report for incarceration after being released from jail as

  aggravating factors. Id. The sole mitigating factor was the undue hardship that Mr. McMullen's

  incarceration would have on his dependents. Id.

            On appeal, Mr. McMullen challenged the admission of the evidence that police discovered

  during the search and his sentence. Id. at *3–6. The Indiana Court of Appeals held that the evidence

  was admissible and affirmed Mr. McMullen's sentence. Id. Mr. McMullen raised both issues in a

  petition to transfer, which the Indiana Supreme Court denied. Dkt. 6-7, dkt. 6-2 at 5.

            Following his direct appeal, Mr. McMullen filed a petition for state post-conviction relief

  alleging that his trial and appellate attorneys were ineffective. After an evidentiary hearing, the

  post-conviction court denied his petition. Dkt. 6-8 at 6–7. The Indiana Court of Appeals affirmed,

  concluding that Mr. McMullen did not receive ineffective assistance from trial or appellate

  counsel. McMullen v. State, 102 N.E.3d 947, 2018 WL 3131420, *14. (Ind. Ct. App. June 27,

  2018) ("McMullen II").2 The Indiana Supreme Court subsequently denied transfer. Dkt. 6-9 at 8.


  1
      McMullen I is in the record at Docket 6-6.
  2
      McMullen II is in the record at Docket 6-13.
                                                     3
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 4 of 25 PageID #: 1838




         Mr. McMullen filed the instant petition for a writ of habeas corpus on July 26, 2019,

  alleging that his counsel was ineffective at trial, at sentencing, and on appeal.

                                                  II.
                                            Applicable Law

         A federal court may grant habeas relief only if the petitioner demonstrates that he is in

  custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a).

  The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") directs how the Court

  must consider petitions for habeas relief under § 2254. "In considering habeas corpus petitions

  challenging state court convictions, [the Court's] review is governed (and greatly limited) by

  AEDPA." Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

  marks omitted). "The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

  retrials and to ensure that state-court convictions are given effect to the extent possible under law."

  Id. (citation and quotation marks omitted).

         A federal habeas court cannot grant relief unless the state court's adjudication of a federal

  claim on the merits:

         (1) resulted in a decision that was contrary to, or involved an unreasonable
         application of, clearly established Federal law, as determined by the Supreme Court
         of the United States; or

         (2) resulted in a decision that was based on an unreasonable determination of the
         facts in light of the evidence presented in the State court proceeding.

  28 U.S.C. § 2254(d).

         "The decision federal courts look to is the last reasoned state-court decision to decide the

  merits of the case, even if the state's supreme court then denied discretionary review." Dassey, 877

  F.3d at 302. "Deciding whether a state court's decision 'involved' an unreasonable application of

  federal law or 'was based on' an unreasonable determination of fact requires the federal habeas



                                                    4
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 5 of 25 PageID #: 1839




  court to train its attention on the particular reasons—both legal and factual—why state courts

  rejected a state prisoner's federal claims, and to give appropriate deference to that decision[.]"

  Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). "This

  is a straightforward inquiry when the last state court to decide a prisoner's federal claim explains

  its decision on the merits in a reasoned opinion." Id. "In that case, a federal habeas court simply

  reviews the specific reasons given by the state court and defers to those reasons if they are

  reasonable." Id.

         "For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

  an incorrect application of federal law." Harrington v. Richter, 562 U.S. 86, 101 (2011). "A state

  court's determination that a claim lacks merit precludes federal habeas relief so long as fairminded

  jurists could disagree on the correctness of the state court's decision." Id. "If this standard is

  difficult to meet, that is because it was meant to be." Id. at 102. "The issue is not whether federal

  judges agree with the state court decision or even whether the state court decision was correct. The

  issue is whether the decision was unreasonably wrong under an objective standard." Dassey, 877

  F.3d at 302. "Put another way, [the Court] ask[s] whether the state court decision 'was so lacking

  in justification that there was an error well understood and comprehended in existing law beyond

  any possibility for fairminded disagreement.'" Id. (quoting Richter, 562 U.S. at 103). "The bounds

  of a reasonable application depend on the nature of the relevant rule. The more general the rule,

  the more leeway courts have in reaching outcomes in case-by-case determinations." Schmidt v.

  Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and quotation marks omitted).

                                                 III.
                                              Discussion

         A criminal defendant has a right under the Sixth Amendment to effective assistance of

  counsel. See Strickland v. Washington, 466 U.S. 668, 687 (1984). To succeed on a claim that

                                                   5
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 6 of 25 PageID #: 1840




  counsel was ineffective, a petitioner must show (1) that counsel's performance "fell below an

  objective standard of reasonableness" and (2) "that the deficient performance prejudiced the

  defense." Id. at 687−88. Where § 2254(d) applies, courts apply two layers of deference in assessing

  counsel's performance: "The question is whether there is any reasonable argument that counsel

  satisfied Strickland's deferential standard." Richter, 562 U.S. at 105.

         The last reasoned opinion at issue here is the Indiana Court of Appeals' decision affirming

  the denial of Mr. McMullen's petition for post-conviction relief. The Indiana Court of Appeals

  correctly articulated the Strickland standard in Mr. McMullen's post-conviction memorandum

  decision. McMullen II, 2018 WL 3131420 at *3. Mr. McMullen complains about several aspects

  of trial counsel and appellate counsel's performance. The Court will address each in turn.

         A. Ineffective Assistance of Trial Counsel at Trial

         Mr. McMullen alleges that his trial counsel performed deficiently in several respects

  throughout trial and that he was prejudiced by the cumulative effect of those errors. The Indiana

  Court of Appeals analyzed the errors individually and examined the cumulative impact that any

  errors may have had.

         i.      Failure to Call Witnesses

         Mr. McMullen's defense theory at trial was that someone else had placed the cocaine in the

  cabinet; he admitted the marijuana was his because his fingerprints were recovered from the

  packaging. DA Tr. 189. For the reasons explained in more detail below, the Indiana Court of




                                                    6
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 7 of 25 PageID #: 1841




  Appeals reasonably determined that trial counsel was not ineffective for failing to call three

  witnesses.

                  a. Stephen Gause

          Stephen Gause was the property manager at Greentree who set the investigation into motion.

  Mr. McMullen alleges that counsel's failure to call Mr. Cause was deficient because (1) he

  referenced Mr. Gause's expected testimony in his opening statement, and (2) Mr. Gause would have

  testified that he saw only a firearm in the cabinet. According to Mr. McMullen, this would have

  supported the defense theory that someone else placed the cocaine in the cabinet.

          As the Seventh Circuit recently observed, "[m]aking false promises about evidence in an

  opening statement is a surefire way for defense counsel to harm his credibility with the jury." Myers

  v. Neal, --- F. 3d ---, 2020 WL 5552196, *7 (7th Cir. Aug. 4, 2020) (deficient assistance is

  prejudicial when absent cumulative effects of counsel's shortcomings "there is a 'reasonable

  probability' that the trial would have come out differently") (citing Strickland, 466 U.S. at 694). But

  the Indiana Court of Appeals reasonably concluded that trial counsel's failure to call Mr. Gause was

  not even deficient. Trial counsel stated during opening statement that, "Mr. Steve Gause who is a

  Greentree employee, uh, is in the apartment spraying for bugs … [a]nd he opens the cabinet and he

  notices the firearm described in the cabinet and that's all he sees. And that's at one p.m. And there's

  nothing else in that cabinet except the firearm." DA Tr. 190. 3 As the Indiana Court of Appeals

  observed, trial counsel did not explicitly promise that he was going to call Mr. Gause as a witness.

          Further, trial counsel testified at the post-conviction hearing that his decision not to call

  Mr. Gause as a witness was tactical. He testified that he "would've wanted him on cross examination

  and not on direct," because if the State was provided the opportunity to cross examine Mr. Gause,


  3
   The Court will cite to the trial court transcript as "DA Tr." and the post-conviction hearing transcript as
  "PCR Tr."
                                                       7
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 8 of 25 PageID #: 1842




  it would have been able to elicit harmful testimony about "why he was interested in this particular

  apartment." PCR Tr. 9–10. When an attorney "articulates a strategic reason for a decision that was

  sound at the time it was made, the decision cannot support a claim of ineffective assistance of

  counsel." Yu Tian Li v. United States, 648 F.3d 524, 528 (7th Cir. 2011). Thus, trial counsel's

  decision not to call Mr. Grause was not deficient performance.

                 b. James Johnson

         James Johnson is Mr. McMullen's cousin. If Mr. Johnson had been called as a witness, he

  would have testified that he went to the apartment between 3:00 and 3:30 in the afternoon with

  five other individuals, and shortly after his arrival he saw the firearm and marijuana in the cabinet

  but no cocaine. Dkt. 7-9 at 39, ¶ 2. He further would have testified that a man whose name he

  could not recall kept going back and forth to the cabinet and, during that time, Mr. McMullen

  remained in the living room caring for his baby. Id. at 39, ¶¶ 5–6.

         Trial counsel testified that he did not interview any of the people who were at the apartment

  that day but that he should have. PCR Tr. 11. The Indiana Court of Appeals bypassed whether this

  decision was deficient because it determined Mr. McMullen could not prove he was prejudiced by

  the failure to call Mr. Johnson for three reasons. First, Mr. Johnson's testimony would not show

  that someone other than Mr. McMullen put the cocaine in the cabinet because he did not allege

  that he actually saw anyone else do so. McMullen II, 2018 WL 3131420 at *5. Hence, his testimony

  would have been cumulative of other testimony at trial that at least five other people were at the

  apartment the day of Mr. McMullen's arrest. Id. Second, because Mr. Johnson is Mr. McMullen's

  cousin, the State would have been able to attack his testimony as biased. Id. Third, even assuming

  Mr. Johnson's testimony was true, because Mr. McMullen was not arrested until 6:30 p.m., there

  was still plenty of time for him to place the cocaine in the cabinet. Id.



                                                    8
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 9 of 25 PageID #: 1843




         The Indiana Court of Appeals' assessment was reasonable. There is no reasonable

  probability that Mr. Johnson's vague testimony would have changed the outcome of the trial.

                 c. Gerald Griffin

         Gerald Griffin drove Michelle Garrett to Mr. McMullen's apartment and was pulled over

  by police after leaving the apartment. Mr. McMullen alleges that Mr. Griffin should have been

  called to testify that Ms. Garrett asked for a ride so that she could confront Mr. McMullen about a

  rumor that had gotten back to her husband. Mr. Griffin would have testified that Ms. Garrett never

  mentioned wanting to buy drugs from Mr. McMullen and that Mr. McMullen asked her to leave

  because he "did not want to be involved in her marriage." Dkt. 7-9 at 41. Mr. McMullen believes

  this testimony could have undermined Ms. Garrett's testimony that she went to the apartment to

  buy cocaine.

         The Indiana Court of Appeals reasonably concluded that trial counsel was not ineffective

  for failing to call Mr. Griffin. McMullen II, 2018 WL 3131420 at *5. The information he would

  have provided was not inconsistent with Ms. Garrett's testimony at trial, where she testified there

  were rumors about her relationship with Mr. McMullen and he refused to sell her cocaine because

  she had "too much drama." DA Tr. 295–96. There is no reasonable probability Mr. Griffin's

  testimony would have changed the outcome at trial.

         ii.     Failure to Object to Evidence

         Next, the Indiana Court of Appeals examined Mr. McMullen's allegations that trial counsel

  was ineffective for failure to object to several pieces of evidence during trial. McMullen II, 2018

  WL 3131420 at *6. The Indiana Court of Appeals correctly recognized that trial counsel's

  performance could not have been deficient if the unraised objection would not have been sustained.

  See Jones v. Brown, 756 F.3d 1000, 1008-09 (7th Cir. 2014) ("If evidence admitted without



                                                  9
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 10 of 25 PageID #: 1844




  objection is, in fact, admissible, then failing to object to that evidence cannot be a professionally

  'unreasonable' action.") (internal quotation marks and citations omitted). It also correctly

  recognized that, even if an objection would have been sustained, Mr. McMullen would still have

  to show that but for the failure to object, the outcome of his trial would have been different.

  McMullen II, 2018 WL 3131420 at *6.

                 a. McMullen's Arrest Warrant

         The police arrested Mr. McMullen at the apartment due to an arrest warrant for failure to

  appear for an unrelated matter. Before trial, the court held a hearing on Mr. McMullen's motion to

  suppress and the State's intent to introduce evidence of the warrant. During the hearing, trial

  counsel objected to the State introducing evidence of the arrest warrant, citing Indiana Rule of

  Evidence 404(b). DA Tr. 132. Rule 404(b) provides in relevant part, "[e]vidence of a person's

  character or character trait is not admissible to prove that on a particular occasion the person acted

  in accordance with the character or trait." The trial court ruled that the fact of the arrest warrant

  was admissible but that the facts or charges of the underlying case were not. Dkt. 7-1 at 31.

         At trial, when the State began to elicit information about the arrest warrant, trial counsel

  objected, stating, "I request that the testimony and arguments, uh, at our pre-trial hearing be

  incorporated by referencing this motion, uh, in order to avoid repeating myself I would like to have

  this motion shown as a continuing objection." DA Tr. 195. The trial court overruled the objection.

  Three detectives alluded to the warrant during trial, testifying that Mr. McMullen was arrested on

  January 8, 2009, for the outstanding warrant, DA Tr. 195, 376; that he was not arrested in this case

  until May of 2009 because the police "knew he was going to be held on the unrelated matter,"

  DA Tr. 380; and that he was a "wanted suspect," DA Tr. 246.

         The Indiana Court of Appeals found that trial counsel "did make a continuing objection to


                                                   10
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 11 of 25 PageID #: 1845




  evidence of McMullen's arrest warrant since it was covered at the hearing on the motion to

  suppress," and therefore his performance was not deficient. McMullen II, 2018 WL 3131420 at *6

  (emphasis in original). The court's conclusion that Mr. McMullen's continuing objection covered

  both the motion to suppress and the objection to evidence about the arrest warrant is a resolution

  to a state-law question. "[I]t is not the province of a federal habeas court to reexamine state-court

  determinations on state-law questions." Wilson v. Corcoran, 526 U.S. 1, 5 (2010) (citation and

  quotation marks omitted); see also Miller v. Zatecky, 820 F.3d 275, 277 (7th Cir. 2016) ("A federal

  court cannot disagree with a state court's resolution of an issue of state law."). Such is true even

  when, as here, it is embedded in an ineffective assistance of counsel claim. "Although claims of

  ineffective assistance of counsel can be premised on an attorney's failure to raise state-law issues,

  federal courts reviewing such claims must defer to state-court precedent concerning the questions

  of state law underlying the defendant's ineffectiveness claim." Shaw v. Wilson, 721 F.3d 908, 914

  (7th Cir. 2013) (citations omitted). Because the Indiana Court of Appeals' decision regarding the

  objection rests on state law grounds, this Court will not review it.

         Mr. McMullen also alleged that trial counsel was ineffective for not requesting a limiting

  instruction advising the jury that evidence about the warrant was only admissible to explain the

  officers' actions. The Indiana Court of Appeals found that asking for a limiting instruction was

  "the preferred practice" but found that Mr. McMullen failed to prove prejudice. McMullen II, 2018

  WL 3131420 at *7. The court reasoned that "[t]he jury's knowledge that McMullen had an

  outstanding arrest warrant has nothing to do with the crimes he was convicted of. It simply

  provided the jury with additional context as to why McMullen was arrested on January 8, 2009."

  Id. In light of the evidence against Mr. McMullen, this was not an unreasonable conclusion.




                                                   11
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 12 of 25 PageID #: 1846




                 b. Prior Bad Acts

         Mr. McMullen next alleges that trial counsel should have objected to Ms. Garrett's

  testimony regarding alleged prior drug sales under Rule 404(b). Ms. Garrett's testimony was as

  follows:

         State: Had you been at [the apartment] on one or more occasions?

         Garrett: I went one other time.

         State: One other time. Uh, did you always meet with the defendant, Ryan McMullen?

         Garrett: Yes.

  DA Tr. 296. The Indiana Court of Appeals found this testimony was not objectionable because

  Ms. Garrett was not asked and did not testify that she ever previously purchased cocaine from

  Mr. McMullen. The Court agrees—trial counsel was not ineffective for failing to object to

  admissible evidence. Jones, 756 F.3d at 1008-09.

                 c. Jail Calls and Letter

         Mr. McMullen next argues that trial counsel should have objected under Rule 404(b) to jail

  calls in which he referenced his pending charge for failure to appear and his arrest warrant and a

  letter that Mr. McMullen had written from jail four years earlier that alluded to selling drugs.

         Trial counsel testified that he did not think of objecting to these portions of the phone calls

  or request that they be redacted. PCR Tr. 13. The Indiana Court of Appeals held that trial counsel

  was not ineffective for failing to object to the portions of the phone calls where Mr. McMullen

  referenced his arrest warrant for failure to appear because, since evidence about the warrant had

  already been admitted, Mr. McMullen's statements were cumulative, and further the admission did

  "nothing to undermine McMullen's conviction on completely unrelated evidence and charges."

  McMullen II, 2018 WL 3131420 at *8.



                                                   12
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 13 of 25 PageID #: 1847




         Because the Indiana Court of Appeals previously decided that trial counsel had objected to

  the detectives' testimony about the arrest warrant, it did not decide whether the testimony about

  the arrest warrant was admissible, finding Mr. McMullen had waived the argument. Id. at *6, fn. 2

  ("To the extent McMullen argues that the trial court erred when it allowed the State to introduce

  evidence of McMullen's arrest warrant, … this issue is waived because it was available at the time

  he filed his direct appeal."). Thus, the determination that the admission of Mr. McMullen's

  statements in the jail calls was merely cumulative is not helpful if evidence of his warrants should

  have been excluded. However, the Court agrees that Mr. McMullen cannot show he was prejudiced

  by his passing references to his arrest warrant for failure to appear in light of the evidence against

  him.

         Trial counsel did not object to a letter that Mr. McMullen had written to his girlfriend from

  jail four years earlier. The letter stated in part, "I am gone [sic] get a job and sell weed and x. No

  more cocaine." Dkt. 7-3 at 43. The Indiana Court of Appeals found that the letter was admissible

  because it referenced future drug-related activity and was therefore relevant to his offenses in this

  case. McMullen II, 2018 WL 3131420 at *9. It further found that the statement in the letter actually

  supported Mr. McMullen's theory that he was selling only marijuana and not cocaine, and

  regardless, it was cumulative of other evidence. Id. Because the court's determination that the letter

  was admissible relied on state law, this Court cannot review this claim. Shaw, 721 F.3d at 914.

                 d. Witness Testimony

         Mr. McMullen alleges that trial counsel should have objected to testimony from a detective

  who testified about whether particular facts—ownership of scales, higher quantities of drugs,

  etc.—were more or less consistent with dealing drugs and testimony that law enforcement had

  conducted drug investigations at Greentree Apartments in the past. The Indiana Court of Appeals



                                                   13
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 14 of 25 PageID #: 1848




  held that this testimony was admissible and therefore trial counsel was not ineffective for failing

  to object. Again, because this determination rests on state law grounds, the Court cannot review

  the claim.

                 e. Cumulative Error

         When a court identifies multiple instances of deficient performance by trial counsel, it must

  consider the cumulative impact of the errors when determining whether the defendant suffered

  prejudice. Sussman v. Jenkins, 636 F.3d 329, 360–61 (7th Cir. 2011). Although the Indiana Court

  of Appeals did not specifically find that trial counsel had performed deficiently, there were certain

  issues in which the court bypassed the performance prong and looked only at prejudice. Thus, the

  court still analyzed whether "any of [trial counsel's] alleged errors cumulatively did substantial

  damage to McMullen's defense, i.e. that someone else placed the cocaine in the cabinet." McMullen

  II, 2018 WL 3131420 at *13. The court summarized the evidence against Mr. McMullen:

         The jury heard testimony from Garrett that she went to the apartment to buy cocaine
         from McMullen on January 8, 2009. Officers then watched as at least five
         individuals went in and out of the apartment for short periods of time—conduct that
         is indicative of drug related activity. When officers executed the search warrant on
         the apartment, they obtained nearly eighteen grams of cocaine, one kilogram of
         marijuana, a nine-millimeter handgun, and a digital scale. Although there was no
         identifiably available fingerprints or DNA found on the baggie of cocaine, the State
         established that the DNA found on the baggie of marijuana was consistent with
         McMullen's DNA. And McMullen's fingerprints were found on the baggie of
         marijuana. All of the items were located next to each other in a kitchen cabinet.
         McMullen was also alone in the apartment with an infant when the search warrant
         was executed.

  Id. Additionally, Mr. McMullen made a host of incriminating statements on the jail calls,

  referencing "white bitch," a slang term for cocaine, asking his child's mother to locate "Christmas

  presents" despite none being found in the search, and stating he knew he was going to be charged

  with an A felony. DA Tr. 444–45. The Indiana Court of Appeals found no cumulative error.




                                                   14
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 15 of 25 PageID #: 1849




         The Court agrees. Given the strength of evidence against Mr. McMullen, the Indiana Court

  of Appeals' determination that all potential errors combined did not prejudice him was not

  unreasonable.

         B. Ineffective Assistance of Trial Counsel at Sentencing

         Mr. McMullen alleges that trial counsel was ineffective at sentencing because he failed to

  conduct a reasonable investigation into Mr. McMullen's background, arrange for Mr. McMullen

  to be evaluated by a mental health professional, and failed to present sufficient evidence of

  mitigating circumstances.

         At the post-conviction evidentiary hearing, trial counsel testified that he did not develop

  mitigation beyond what was included in the presentence investigation report (PSR). PCR Tr. 15.

  Trial counsel was trained in representing capital clients, so he understood the importance of

  mitigation. Id. at 16. He did not petition the court for money to be able to conduct a mitigation

  investigation and acknowledged he "probably should have." Id. He had presented mitigation in

  non-capital cases with success, but did not think "that mitigation would stack up" in this case. Id.

  He did not consider requesting a mental health evaluation. Id.

         The PSR mentioned Mr. McMullen's troubled childhood. Mr. McMullen told the probation

  officer who prepared the report that he was raised by his mother until age seven when he "was

  placed with his grandmother." Dkt. 8 at 14. He stated both his parents had criminal records. Id.

  Mr. McMullen stated he had never been diagnosed with a mental health disorder but was concerned

  about depression. Id. at 16. He had received counseling while placed at the Youth Opportunity

  Center (YOC) as a juvenile delinquent and after he was "removed from his mother's care due to

  abuse." Id. at 16. Mr. McMullen also mentioned that his mother had a boyfriend who abused his

  mother, sister, and him. Id. at 18.



                                                  15
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 16 of 25 PageID #: 1850




         At the sentencing hearing, the trial court noted that it had reviewed the PSR. DA Tr. 490.

  Trial counsel presented a brief argument, stating Mr. McMullen blamed only himself for his

  actions and arguing most of Mr. McMullen's criminal history was minor and the multitude of

  dismissals indicated a pattern of over-charging. Id. at 494–95. Trial counsel did not present any

  evidence about Mr. McMullen's childhood or mental health. However, he stated that, with respect

  to a test that ranked Mr. McMullen high in criminal thinking because of a need for power and

  control, "I would also observe that those factors also exist in a person who's been abused and/or

  neglected and there is reference [in the PSR] regarding a boyfriend who abused him, abused his

  mother, abused his sister. Uh, I think that, uh, those individuals that have issues of control in their

  lives are people who have been abused and/or neglected. And so, that need can also be looked at

  as a mitigator." DA Tr. 495–96. The State argued that Mr. McMullen had been a "menace to this

  community since he was ten years old. He has no social redeeming factors." Id. at 493. The State

  requested 50 years due to Mr. McMullen's lengthy criminal history and because this crime involved

  dealing a high quantity of drugs from an apartment with a gun while his baby was present. Id.

         The Indiana Court of Appeals did not explicitly find that trial counsel's performance was

  reasonable. See McMullen II, 2018 WL 3131420 at *11 ("We initially note that [trial counsel] did

  argue several mitigating circumstances at McMullen's hearing …"). Accordingly, the Court

  reviews trial counsel's performance de novo. Myers, 2020 WL 5552196, at *7 (citing 28 U.S.C.

  § 2254(d) and noting that "[w]hen a state court reaches only one part of Strickland's two-pronged

  analysis, we review the unaddressed prong de novo.").

         The Supreme Court has made clear that "[t]he proper measure of attorney performance

  remains simply reasonableness under prevailing professional norms." Wiggins v. Smith, 539 U.S.

  510, 521 (2003) (quoting Strickland, 466 U.S. at 688). This includes the "duty to make reasonable



                                                    16
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 17 of 25 PageID #: 1851




  investigations or to make a reasonable decision that makes particular investigations unnecessary."

  Strickland, 466 U.S. at 691. The duty to make reasonable investigations is present not only before

  and during trial, but also in preparation for sentencing. See Pruitt v. Neal, 788 F.3d 248, 271–73

  (7th Cir. 2015). With respect to clients who suffer from a mental illness, when it is "apparent" to

  defense counsel "that the defendant has some mental or other condition that will repay further

  investigation . . . then the failure to investigate will be ineffective assistance." Brown v. Sternes,

  304 F.3d 677, 692 (7th Cir. 2002). Trial counsel acknowledged that he did not conduct any

  investigation into Mr. McMullen's background despite understanding the importance of

  developing mitigation at sentencing. Certainly, there were red flags in the PSR that should have

  prompted trial counsel to delve into Mr. McMullen's background.

         The evidence submitted at Mr. McMullen's post-conviction hearing was much more

  detailed and compelling than the generic references to abuse mentioned in Mr. McMullen's PSR.

  At the post-conviction hearing, post-conviction counsel submitted affidavits from family

  members, friends, and a therapist who treated Mr. McMullen as a child. See generally dkt. 7-9

  (PCR Exhibits). Post-conviction counsel also submitted a psychological report generated at YOC

  when Mr. McMullen was 13 years old. Dkt. 7-9 at 127–35. Post-conviction counsel retained

  psychologist Robin Kohli who reviewed the same background materials provided to the court,

  conducted a variety of tests on Mr. McMullen, and synthesized her findings in a comprehensive

  report. Dkt. 7-9 at 64–81.

         Mr. McMullen's childhood was, in his words, "complete chaos." PCR Tr. 43. His mother

  was addicted to cocaine and used drugs while she was pregnant with him. Dkt. 7-9 at 66. His father

  was not involved in his life, and Mr. McMullen was told that his father beat his mother while she

  was pregnant with him to induce a miscarriage. Id. Mr. McMullen's mother had boyfriends that



                                                   17
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 18 of 25 PageID #: 1852




  abused her in front of Mr. McMullen and his sister, including one, named Rodney, who burned

  her stomach with an iron and another who held a gun to her head in front of the children and asked

  them why he shouldn't kill their mother right then. Id. Rodney also abused Mr. McMullen, kicking,

  punching, and choking him and throwing him down the stairs. Id. When Rodney became

  particularly abusive, Mr. McMullen tried to call the police and have him arrested for domestic

  violence and supplying his mother with drugs, to no avail. Id. Mr. McMullen was afraid of the

  police as a child after they conducted several raids where they entered his residence using a

  battering ram and smoke bombs and held him and his family at gunpoint. Id. at 79. Mr. McMullen

  was eventually placed with his paternal grandmother, who was not physically abusive but did leave

  him alone on the weekends from the age of seven to eleven while she visited her boyfriend in

  another city. Id. at 67. His childhood trauma caused him to develop migraines at the age of six,

  and he first experienced suicidal ideation at seven. Id. at 22–23, 65. Mr. McMullen began selling

  drugs as a teenager at the urging of his mother's abusive boyfriend and because he wanted to

  financially support his mother. Id. at 24, 68. Despite his troubled childhood, Mr. McMullen was

  described as an active father who provided for his children financially and emotionally. Id. at 72.

  Based on his psychosocial history and psychological testing, Dr. Kohli diagnosed Mr. McMullen

  with panic disorder, posttraumatic stress disorder, substance use disorder, antisocial personality

  disorder, and possible depressive disorder. Id. at 78.

         The Court finds that trial counsel's performance at Mr. McMullen's sentencing hearing was

  deficient. He conducted no independent investigation into Mr. McMullen's background despite red

  flags in his PSR. See Porter v. McCollum, 558 U.S. 30, 40 (2009). As a result, the sentencing court

  did not have before it a comprehensive view of Mr. McMullen's traumatic childhood and related




                                                   18
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 19 of 25 PageID #: 1853




  mental health issues, nor did it have evidence of his positive characteristics to combat the State's

  portrayal of him as a "menace" with "no social redeeming factors." DA Tr. 493.

         With respect to the prejudice prong, the Indiana Court of Appeals determined that there

  was no reasonable probability the evidence uncovered during post-conviction relief proceedings

  would have changed the outcome of Mr. McMullen's sentence. The court correctly recognized

  that, when determining whether a defendant is prejudiced by trial counsel's failure to present

  mitigating evidence at sentencing, the court must examine the totality of the omitted mitigation

  evidence and compare it with what was presented at his sentencing hearing. McMullen II, 2018

  WL 3131420 at *11 (citing McCarty v. State, 802 N.E.2d 959, 967 (Ind. Ct. App. 2004)); see also

  Williams v. Taylor, 529 U.S. 362, 397–98 (2000) (assessing prejudice at the sentencing phase of a

  capital trial, the court must "evaluate the totality of the available mitigation evidence—both that

  adduced at trial, and evidence adduced in the habeas proceeding in reweighing it against the

  evidence in aggravation."). The appellate court agreed with the trial court's reasoning that the state

  had expended resources to help rehabilitate Mr. McMullen, which had included "probation,

  placement at the Youth Opportunity Center, placement at George Junior, cognitive behavioral

  therapy, behavioral aftercare, POOL School, Family Services Homebased Program, alcohol and

  drug counseling, and intensive outpatient treatment, in addition to the intermediate punitive

  sanctions of license suspensions, detention, house arrest, and jail." McMullen II, 2018 WL

  3131420 at *11. The trial court's decision to sentence Mr. McMullen to the maximum sentence

  was thus based on his extensive criminal history and his "increasingly troubling behavior" despite

  prior attempts to rehabilitate him. Id. The Indiana Court of Appeals concluded,

         The additional mitigating evidence that McMullen argues could have been offered
         by his friends and family, see Appellant's Br. at 51–52, would not have favorably
         impacted his sentence. Moreover, that same evidence would have done nothing to



                                                   19
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 20 of 25 PageID #: 1854




          account for or explain the illegal possession of marijuana and cocaine for which
          McMullen was convicted.

  Id.

          Although the Indiana Court of Appeals identified the correct standard, it is not clear that it

  reasonably applied the standard to the facts. "A decision involves an unreasonable application of

  clearly established law if the state court 'identifies the correct governing legal principle ... but

  unreasonably applies that principle to the facts of the prisoner's case.'" Simonson v. Hepp, 549 F.3d

  1101, 1106 (7th Cir. 2008) (quoting Williams, 529 U.S. at 405–06). The court stated, "[B]ecause

  of the presentence investigation report, the sentencing court was already well aware of McMullen's

  background and any mental health concerns." Id. With only a few references to abuse in the PSR,

  the sentencing court was not aware of the severe nature of Mr. McMullen's childhood trauma or

  the impact it had on his mental health and behavior. And the court referred only to additional

  mitigating evidence that would have been provided "by his family and friends." Id. The court

  omitted any mention of Dr. Kohli's comprehensive report or of the diagnoses she made based on

  her testing. 4 Thus, it is not obvious that the Indiana Court of Appeals actually compared the

  detailed mitigation evidence presented on post-conviction to the vague references to abuse in his

  PSR and the uninformed argument related to abuse and neglect made by counsel at his sentencing

  hearing.

          But, as stated above, the issue this Court must decide "is not whether [it] agree[s] with the

  state court decision or even whether the state court decision was correct. The issue is whether the

  decision was unreasonably wrong under an objective standard." Dassey, 877 F.3d at 302. "Put

  another way, [the Court] ask[s] whether the state court decision 'was so lacking in justification that


  4
    The postconviction court also failed to recognize Dr. Kohli's input, stating only that McMullen alleged
  that trial counsel "should have called a host of friends, family members, and his child therapist to bolster"
  the argument that his troubled childhood should have been considered mitigating. Dkt. 7-8 at 214.
                                                       20
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 21 of 25 PageID #: 1855




  there was an error well understood and comprehended in existing law beyond any possibility for

  fairminded disagreement.'" Id. (quoting Richter, 562 U.S. at 103). The Court cannot say the

  decision was unreasonably wrong or lacking in justification. Mr. McMullen had a lengthy criminal

  history, and the details of his crime—dealing drugs from a family housing complex with his baby

  present—are disturbing. See McMullen I, 2011 WL 2507057, at *5–6 (upholding maximum

  sentence based on nature of offense and Mr. McMullen's extensive criminal history).

          Accordingly, even though the Court finds Mr. McMullen's trial counsel performed

  deficiently at his sentencing hearing, the Court concludes that the state court's decision that he was

  not prejudiced was not an unreasonable application of federal law. Mr. McMullen is not entitled

  to relief on this basis.

          C. Ineffective Assistance of Appellate Counsel

          "The general Strickland standard governs claims of ineffective assistance of appellate

  counsel as well as trial counsel." Makiel v. Butler, 782 F.3d 882, 897 (7th Cir. 2015).

          i.      Motion to Suppress

          Mr. McMullen alleges that his appellate counsel failed to effectively challenge the search

  and seizure evidence on appeal. First, he alleges that appellate counsel omitted several important

  facts in support of his argument that Mr. Gause was a government agent including: 1) the federal

  government owned Greentree; 2) Mr. Gause's employer had a contract to manage the apartment

  complex for the government; 3) Mr. Gause was required by the United States Department of

  Housing and Urban Development (HUD) to police the complex for crime and report to authorities;

  and 4) Mr. Gause had an informal relationship with Detective Sands. The Indiana Court of Appeals

  determined that counsel was not ineffective because on direct appeal, the court "had access to each

  piece of evidence that McMullen claims [appellate counsel] was ineffective for failing to bring to



                                                   21
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 22 of 25 PageID #: 1856




  this court's attention," and "found that 'the trial court reasonably concluded that Gause was not

  acting as an agent or instrument for the State when he entered the apartment to spray for pests.'"

  McMullen II, 2018 WL 3131420 at *13 (quoting McMullen I, 2011 WL 2507057, at *4).

            This was a reasonable application of federal law. Mr. Gause entered the apartment as an

  escort to an exterminator who sprayed all the apartments at Greentree twice a year. Dkt. 7-2 at 50.

  He never entered apartments at Greentree at law enforcement's request. Id. at 60. Further, tenants

  were provided a newsletter that informed them of the upcoming pest treatments. DA Tr. 100.

  Accordingly, this case is distinguishable from Ferguson v. City of Charleston, 532 U.S. 67 (2001),

  upon which Mr. McMullen relied. There, the Supreme Court held that a state hospital's

  performance of a drug test to obtain evidence of a pregnant patient's criminal drug use was an

  unreasonable search if the patient had not consented to the procedure. Id. at 86. Although the

  ultimate goal of the program was to get women access to substance abuse programs, "the

  immediate objective of the search was to generate evidence for law enforcement purposes," and

  the police and local prosecutors were heavily involved in the administration of the program. Id. at

  82–83 (emphasis in original). Mr. Gause's entry into the apartment was not as a government agent

  collecting information for possible criminal prosecution but rather was as an apartment manager

  spraying for insects. Thus, there is no reasonable likelihood that highlighting the above factors

  about the relationship between HUD and the apartment complex manager—already available to

  the Indiana Court of Appeals in the record—would have changed the outcome of Mr. McMullen's

  appeal.

            ii.    Exclusion of Bias Evidence

            Mr. McMullen alleges that his appellate counsel should have challenged the exclusion of

  evidence that witness Michelle Garrett had been charged with drug dealing. DA Tr. 279–81,



                                                  22
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 23 of 25 PageID #: 1857




  299−300. When the claim is poor issue selection, "appellate counsel's performance is deficient

  under Strickland only if [he] fails to argue an issue that is both 'obvious' and 'clearly stronger' than

  the issues actually raised." Makiel, 782 F.3d at 897.

         At trial, Mr. McMullen wanted to elicit testimony that Ms. Garrett had been charged with

  drug dealing about three to four months after Mr. McMullen's arrest and had been offered a

  beneficial deal that depended on her successful completion of substance abuse counseling.

  DA Tr. 279–80, 299–300. The trial court excluded the evidence. DA Tr. 300. The Indiana Court

  of Appeals found that evidence about Ms. Garrett's drug charge and deal was properly excluded

  because the deal was "based on her participation in counseling and had nothing to do with her

  testimony in McMullen's case." McMullen II, 2018 WL 3131420 at *14. Further, Ms. Garrett was

  a known drug user at the time of Mr. McMullen's arrest and had given a statement to the police

  before she was ever arrested. Id. At trial, Ms. Garrett admitted to trying to buy cocaine from

  Mr. McMullen, an admission that the Indiana Court of Appeals found further diminished any

  accusation of bias. Id. Accordingly, the Indiana Court of Appeals found that appellate counsel did

  not perform deficiently by failing to challenge the exclusion of admissible evidence. Id. "Counsel

  is not ineffective for failing to raise meritless claims." Waren v. Baenen, 712 F.3d 1090, 1104

  (7th Cir. 2013) (internal citations omitted). The Indiana Court of Appeals reasonably concluded

  that appellate counsel was not ineffective for failing to raise a meritless claim.

                                                   IV.
                                      Certificate of Appealability

         "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

  court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

  Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

  "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

                                                    23
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 24 of 25 PageID #: 1858




  of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding whether a certificate of

  appealability should issue, "the only question is whether the applicant has shown that jurists of

  reason could disagree with the district court's resolution of his constitutional claims or that jurists

  could conclude the issues presented are adequate to deserve encouragement to proceed further."

  Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

           Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

  Courts requires the district court to "issue or deny a certificate of appealability when it enters a

  final order adverse to the applicant." The Indiana Court of Appeals reasonably applied federal law

  when it analyzed each of Mr. McMullen's ineffective assistance of trial and appellate counsel

  claims. However, because jurists of reason could disagree with the Court's resolution of

  Mr. McMullen's ineffective assistance of counsel at sentencing claim, and because the issue

  deserves encouragement to proceed, a certificate of appealability is granted as to that claim.

                                                   V.
                                                Conclusion

           Mr. McMullen's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied.

  A certificate of appealability shall issue as to his ineffective assistance of trial counsel at sentencing

  claim.

           Final Judgment in accordance with this decision shall issue.

           IT IS SO ORDERED.

           Date:       10/23/2020




                                                     24
Case 2:19-cv-00356-JRS-MJD Document 12 Filed 10/23/20 Page 25 of 25 PageID #: 1859




  Distribution:

  RYAN T. MCMULLEN
  199066
  WABASH VALLEY – CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  6908 S. Old US Hwy 41
  P.O. Box 1111
  CARLISLE, IN 47838

  Jesse R. Drum
  INDIANA ATTORNEY GENERAL
  jesse.drum@atg.in.gov




                                        25
